Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 01/05/2022.
Claims 1-2, 4-5 and 7-8 have been amended.	
Claims 3, 6 and 9 have been canceled.
Claims 1-2, 4-5 and 7-8 are pending.

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/05/2022 has been acknowledged and approved.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hudson et al (US 20030204602) in view of Phillips et al (US 20150127845). 
Claim 1:
	Hudson suggests a method for storing content in a content delivery network (CDN), the
method comprising: receiving at the CDN: a plurality of content files and a corresponding
[Hudson: Par 20 and 23 (streaming )], wherein the manifest identifies each of the plurality of content files [Hudson: Abstract and paragraph 15-16 and 31 (“mediation system”, “mediation server” or “centralized mediation of segmented file transfers” is acting as a CDN that receives files/documents and store files/documents’ manifests)]; based on a criterion: determining that the plurality of content files are associated with the content stream [Hudson: Par 20 and 23 (streaming )]; storing: the plurality of content files in a container file on a storage element of the CDN [Hudson: Par 31 (storing segments and files’ manifests)]; and altering: the manifest associated with the content stream to comprise a storage location of the container file on the storage element of the CDN [Hudson: Par 31 and 42 (updating of cache manifest lists)].
	Phillips suggests wherein the criterion comprises a Uniform Resource Locator (URL) associated with given content segments received at the CDN for each of a plurality of bitrates [Phillips: Par 39 (A manifest comprises many components or criteria, one of which comprises a URL pointing to segments as well as media characteristics such as video resolution and bit rates)].
	Both references (Hudson and Phillips) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as content delivery network. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Hudson and Phillips before him/her, to modify the system of Hudson with the teaching of Phillips in order to describe available content components in a file manifest [Phillips: Par 39].
Claim 2:

 Hudson and Phillips suggest wherein the criterion comprises one or more content providers from which given content files are received at the CDN [Hudson: Par 71 and 74 (CDN requests)]. 
Claim 4:
Claim 4 is essentially the same as claim 1 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above. 
Claim 5:
Claim 5 is essentially the same as claim 2 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above. 
Claim 7:
Claim 7 is essentially the same as claim 1 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above. 
Claim 8:
Claim 8 is essentially the same as claim 2 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above. 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
02/22/2022